                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
 WILLIAM W HARRIS,                             )
                                               )
                                Plaintiff,     )
                                               )
                       v.                      )            Case No. 4:21-00215-CV-RK
                                               )
 USA,                                          )
                                               )
                                Defendant.     )
                                           ORDER
        Before the Court is William Harris’s motion to dismiss (“Motion”). (Doc. 4.) According
to the Motion, Petitioner Harris sent a pro se motion to the Court seeking relief under 18 U.S.C. §
3582. In an abundance of caution, the pro se pleading was filed both as a motion for sentence
reduction pursuant to 18 U.S.C. § 3582 and a motion to vacate pursuant to 28 U.S.C. § 2255.
        The Motion indicates counsel for Petitioner has corresponded with Petitioner, who advises
that he did not intend for his pro se pleading to be treated as a motion filed under 28 U.S.C. § 2255.
Counsel was appointed to represent Petitioner on the 28 U.S.C. § 2255 action.
                                            Conclusion
        Because it was not Petitioner’s intention to pursue a 28 U.S.C. § 2255 action, the Court
GRANTS without prejudice the motion to dismiss the pending case (Doc. 4).
        IT IS SO ORDERED.
                                               s/ Roseann A. Ketchmark
                                               ROSEANN A. KETCHMARK, JUDGE
                                               UNITED STATES DISTRICT COURT

DATED: May 28, 2021




           Case 4:21-cv-00215-RK Document 5 Filed 05/28/21 Page 1 of 1
